Citation Nr: 9903144	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-17 147A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1941 to November 1945.  He died in July 1996.  In August 
1996, his widow, who is the appellant, filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denied her claim, considered as one for 
service connection for the cause of the veteran's death, in 
September 1996.  After considering additional evidence, the 
RO confirmed the denial in December 1996, and she appealed to 
the Board of Veterans' Appeals (Board).  In October 1998, she 
and her daughter testified at a hearing before the 
undersigned Member of the Board at the RO.


REMAND

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of death.  38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the veteran died from 
myasthenia gravis.  Other significant conditions listed as 
contributing to his death, but not related to the underlying 
cause, were renal failure and hypertensive cardiovascular 
disease.

During her hearing, as well as in her Substantive Appeal (on 
a VA Form 9, Appeal to Board of Veterans' Appeals), 
the appellant alleged that the veteran's death was due to his 
service-connected psychiatric disorder ("anxiety 
neurosis"), which was rated as 30-percent disabling.  In the 
alternative, she alleged that the psychiatric disorder at 
least contributed to his death.

Initially, the Board notes that, when granting service 
connection for the anxiety neurosis in May 1953, the RO 
acknowledged that the veteran had received treatment 
during service (including in December 1944 while stationed 
overseas) for "neurocirculatory asthenia."  The Board finds 
that, in view of the foregoing, a VA medical examiner should 
be given an opportunity to review the relevant evidence in 
the claims folder and provide an opinion as to the nature of 
the relationship, if any, between the myasthenia gravis noted 
on the veteran's certificate of death (as the principal cause 
of his death) and the neurocirculatory asthenia for which the 
RO acknowledged, in 1953, he received treatment during 
service.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Further development in this appeal also is warranted to have 
the VA medical examiner comment on the relationship, if any, 
between the hypertensive cardiovascular disease noted on the 
veteran's certificate of death (as a contributory cause of 
his death) and his service-connected anxiety neurosis.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Records 
show that the veteran received treatment for many years prior 
to his death for hypertension, in addition to treatment for 
his anxiety neurosis and progressive myasthenia gravis, and 
one of his primary care physicians (Dr. Waldo Greenspan) 
indicated in an April 1977 statement that the service-
connected anxiety neurosis was "associated [with]" the 
hypertension (persistently elevated blood pressure).  If the 
VA medical examiner confirms the existence of such a 
relationship, then he also must specify the extent to which 
the hypertensive cardiovascular disease (hypertension) 
contributed or lent assistance to producing the veteran's 
death

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should have an appropriate 
physician review all of the pertinent 
evidence in the claims folder, including 
a copy of this REMAND, and provide an 
opinion as to whether it is at least as 
likely as not that a disability of 
service origin, or one resulting from or 
otherwise related to a service-connected 
disability caused or contributed to cause 
death.  In providing such an opinion, the 
examiner should specify and address the 
nature and extent of the relationship, if 
any, between 1) neurocirculatory asthenia 
in service and the progressive myasthenia 
gravis from which he died; 2) service-
connected anxiety neurosis and the 
veteran's hypertension/hypertensive 
cardiovascular disease; and 3) 
hypertension/hypertensive cardiovascular 
disease and the veteran's death.  If the 
examiner is unable to answer any of the 
questions posed, he should clearly so 
state and explain why.  The complete 
rationale for all conclusions reached (to 
include citation, as necessary, to 
specific evidence in the record) should 
be set forth in a typewritten report.

2.  The RO should review the opinion to 
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim 
for service connection for the cause of 
the veteran's death in light of all 
applicable evidence, particularly all 
opinion received in connection with this 
remand, and in light of all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision, addressing all issues and 
concerns that were noted in this REMAND.

4.  If the benefits requested by the 
appellant continue to be denied, then she 
and her representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


